Citation Nr: 1444681	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected knee and left ankle disabilities.  

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected depressive disorder.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for depressive disorder. 

5.  Entitlement to a higher initial rating for a right hip disability, currently evaluated as 10 percent disabling based on limitation of extension, from November 6, 2006, 20 percent disabling based on limitation of abduction, from July 30, 2013, and noncompensably (0 percent) disabling based on limitation of flexion, from July 30, 2013.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a period of active duty for training (ACDTURA) from August 1970 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2011 the Veteran testified during a hearing a Decision Review Officer (DRO) at the RO.  In July 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO regarding the issue of entitlement to service connection for a right hip disorder.  Transcripts of both hearings are of record.  



In January 2012, the Board granted service connection for a right hip disorder as secondary to service-connected left knee and left ankle disabilities.  The Board remanded the issues of whether new and material evidence had been received to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected left knee and left ankle disabilities; entitlement to service connection for erectile dysfunction as secondary to service-connected depressive disorder; entitlement to a rating in excess of 10 percent for a right knee disability; entitlement to a rating in excess of 10 percent for depressive disorder; and entitlement to a TDIU.  

In the February 2012 rating decision implementing the Board's grant of service connection for a right hip disorder, the RO granted service connection and assigned an initial 10 percent rating for right hip arthritis, effective November 6, 2006.  The Veteran appealed the initial rating assigned.  In a February 2014 rating decision, the RO granted service connection for limitation of abduction of the right hip, evaluated as 20 percent disabling, effective July 30, 2013, and granted service connection for limitation of flexion of the right hip, evaluated as noncompensably (0 percent) disabling, effective July 30, 2013.  

While the Board previously characterized the Veteran's low back claim as whether new and material evidence had been received to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected left knee and left ankle disabilities, in a June 2008 Form 9, he asserted that treatment at the Clarksburg VA Medical Center (VAMC) verified the connection between his knees and back.  As he is service-connected for both right and left knee disabilities, this claim has been recharacterized as reflected on the title page.  

In July 2007, the RO denied the Veteran's claim to add his father as a dependent parent to his benefits.  In December 2007, the Veteran submitted a VA Form 21-509, Statement of Dependency of Parents.  In February 2008, the Veteran submitted a new request to add his father as a dependent.  In April 2008, the RO asked the Veteran to send a copy of his birth certificate in conjunction with his claim to add his father as a dependent.  The Veteran submitted a copy of his birth certificate the following month.  In October 2008, the Veteran contacted his congresswoman and advised her that he had been trying to have his new wife added as a dependent, had been trying to get his father added as a dependent, and had been trying to get fiduciary power for his father.  In November 2008, the RO advised the congresswoman that the Veteran's claim was granted.  In February 2009, the RO advised the congresswoman that a review of the Veteran's father's records did not show that the Veteran had applied to be his father's fiduciary, and indicated that he should complete and return a statement stating his request.  Despite the November 2008 correspondence from the RO to the Veteran's congresswoman, the record reflects that the Veteran's wife was added as his dependent in October 2008, but does not indicate that his father was added as a dependent parent.  As the record does not reflect that the Veteran's February 2008 claim to have his father added as a dependent was adjudicated, this matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The dismissal of the claim for a TDIU is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran, via his attorney, indicated that he wished to withdraw from appeal the claim of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In January 2012, the Board found that the claim for a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded this claim as part of the appeal.  In March 2013, the Veteran, via his attorney, withdrew from appeal the issue of entitlement to a TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a TDIU is dismissed.  


REMAND

Remand is required to schedule the Veteran for a requested hearing.  The Veterans Law Judge designated to hold this hearing is advised that the issues of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, the claim for service connection for erectile dysfunction, and the claims for increased ratings for the right knee disability and depressive disorder were most recently addressed in a February 2013 a supplemental statement of the case (SSOC).  Additional medical evidence, including VA treatment records which include mental health treatment, were subsequently associated with the e-folder.  Further, the claim for a higher initial rating for a right hip disability was most recently addressed in a February 2014 statement of the case (SOC).  A June 2014 VA examination, which includes findings pertinent to the right hip, was subsequently associated with the e-folder.  

The Veteran has not submitted a waiver of AOJ review of additional evidence added to the record since the most recent SOC and SSOC addressing the issues remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either at the RO or via videoconference.  The RO should notify the Veteran and his attorney of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file/e-folder.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


